        Case 1:20-cv-00458-CL    Document 24     Filed 08/13/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                               MEDFORD DIVISION




MONIQUE de BOER, et al.,                                 Case No. 1:20-cv-00458-CL
                                                          OPINION AND ORDER
             Plaintiffs,

      vs.

DAY ELECTRIC, INC.,

             Defendant.


AIKEN, District Judge:

      Magistrate Judge Mark D. Clarke filed Findings and Recommendation (“F&R”)

(doc. 21) on July 17, 2020. The matter is now before me. See 28 U.S.C. § 636(b); Fed.

R. Civ. P. 72. No objections have been timely filed. Although this relieves me of my

obligation to perform a de novo review, I retain the obligation to “make an informed,

final determination.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th

Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a standard




Page 1 – OPINION AND ORDER
        Case 1:20-cv-00458-CL      Document 24     Filed 08/13/20   Page 2 of 2




of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

(D. Or. May 7, 2012).       Following the recommendation of the Rules Advisory

Committee, I review the F&R for “clear error on the face of the record[.]” Fed. R. Civ.

P. 72 advisory committee’s note (1983) (citing Campbell v. United States District

Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55,

64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative mandate, the

Advisory Committee Notes provide a reliable source of insight into the meaning of” a

federal rule). Having reviewed the file of this case, I find no clear error.

      THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Clarke’s F&R

(doc. 21).   Plaintiff’s Motion for Default Judgement (doc. 13) is GRANTED and

judgment shall be entered against defendant Day Electric, Inc., in the amounts

provided in the F&R. Plaintiff’s Motion for an Award of Attorney Fees, Expenses,

and Costs (doc. 14) is also GRANTED and plaintiffs shall be awarded $2,894.20 in

fees and costs.

      Dated this 13th
                 ____ day of August 2020.


                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – OPINION AND ORDER
